Exhibit 6
LUCKY STRIKE PORTFOLIO
LEGEND PROPERTY #5
 
 
 
QUITCLAIM DEED


FOR MINING CLAIMS/SITES IN OREGON


Oregon Belle Holdings, Inc., with a business address at 2355 Evan Way, Central
Point, Oregon, 97502


for consideration paid, assigns, conveys, and quitclaims to:


Q Lotus Inc., a Nevada Corporation, with a business address at 500 N Dearborn,
Unit 605, Chicago, IL, 60654


The following mining claims/sites in Jackson County, Oregon:


Claim/Site Name
BLM Serial Number
Lucky Strike #3
ORMC 14005
Lucky Strike #4
ORMC 14006
New Lucky Strike #1
ORMC 147 951
New Lucky Strike #2
ORMC 147 952
New Lucky Strike #5
ORMC 147 953
New Lindaglenn
ORMC 147 954



WITNESS this 23rd  day of April , 2010.




  /S/ Linda Hata
                                                                              Linda
Hata                                                      
Linda
Hata                                                                                                                      (print
name)


------------------------------------------------------------------------------------------------------------
Acknowledgement for Persons
State of Oregon                                )
Jackson County                                )
  The foregoing instrument was acknowledged before me this 23rd  day of April ,
2010.


By                                                                  Linda Hata
(Name(s) of Person(s) Acknowledging)


My commission expires:  April 18, 2011
  /S/      Linda Hata                                                
(seal)                                                                                 Notary
Public


---------------------------------------------------------------------------------------------------------------------------------
Acknowledgement for Corporation
State of Oregon                                )
Jackson County                                )
  The foregoing instrument was acknowledged before me this 23rd  day of April ,
2010.


By                                                       Linda Hata (Name of
Officer) , President (Title) of Oregon Belle Holdings Inc (Name of corporation)
, a Oregon (State of Incorporation) corporation, on behalf of said corporation.


My commission expires:
  /S/   Linda Hata                                                   
(seal)                                                                                 Notary
Public

 
1

--------------------------------------------------------------------------------

 


 
ALS Laboratory Group
2103 Dollarton Highway
North Vancouver, BC
V7H 0A7, Canada


February 23, 2010


Oregon Belle Holdings Inc.
2355 Evan Way
Central Point, OR
97502. USA


Oregon Belle Holdings Inc. submitted two shipments of samples to ALS Minerals
Reno for gold and multi-element analysis in July 2009 (work orders RE09071191
and RE09064931). Work order RE09071191 contained two samples reporting 0.608 ppm
[Ed. Note: this sample taken from 1890 tailings pile] and 164.5 ppm Au and
RE09064931 contained one sample reporting 176.5 ppm Au. The analysis conducted
for these work orders consisted of a 30 gram gold fire assay fusion with Atomic
Absorption finish (Au-AA23) along with multi-element analysis by four acid
digestion and lithium metaborate fusion with Inductively Coupled Plasma finish
(ME-ICP61 and ME-MS81). The gold over limit analysis was 30 gram fire assay
fusion with gravimetric finish (Au­GRA21). [Ed. Note: $1140.20/ounce on 3/3/10,
the value of the current 100 acres is $2.28B. The claims are ORMC 14005, ORMC
14006, ORMC 147951, ORMC 147952 and ORMC 147953.]


The gold analysis was completed at our Reno Laboratory which specializes in the
preparation of geological materials and analysis for gold using fire assay,
Atomic Absorption Spectroscopy (AAS) and gravimetric techniques. The
multi-element analyses were completed at our North Vancouver Laboratory. Both
facilities have Quality Systems that comply with the requirements of ISO
9001:2008.


At the time the gold analysis was completed, our Reno Laboratory had completed
all requirements, including an on-site technical audit and proficiency tests,
for ISO 17025:2005 accreditation from the Standards Council of Canada under
CAN-P-1579 “Guidelines for Accreditation of Mineral Analysis Testing
Laboratories.” Prior to completing these requirements the Reno facility had
incorporated the same standard operating procedures as our North Vancouver
facility which was accredited to ISO 17025 in 2005 for gold and multi-element
methods. Reno was granted formal accreditation on December 23, 2009.


Data integrity and quality within all ALS laboratories is paramount. The
consistent quality systems within our Reno and North Vancouver laboratories have
been designed to provide consistent, reliable, and accurate analytical results.


If you have any questions, please feel free to contact me at any time.


Sincerely,


/S/ Erin Miller


Erin Miller
Interim Quality Systems Manager – North




 
2

--------------------------------------------------------------------------------

 


Standards Council of Canada
200-270, rue Albert St.
Ottawa, ON (Canada)
K1P 6N7
613 238 3222
info@scc.ca
www.scc.ca


SCOPE OF ACCREDITATION
 
ALS USA Inc.
 
ALS LABORATORY GROUP - MINERALS DIVISION - ALS CHEMEX
 
4977 Energy Way
 
Reno, NV
 
89502
 


Accredited Laboratory No. 660
(Conforms with requirements of CAN-P-1579 , CAN-P-4E (ISO/IEC 17025:2005))


CONTACT:                                                Ms. Michele Ramshaw
 
TEL:                                            (604) 984-0221
 
FAX:                                            (604) 984-0218
 
EMAIL:                                            michele.ramshaw@alschemex.com
 


CLIENTS SERVED:                                                Mining,
Exploration and other interested parties
 
FIELDS OF
TESTING:                                                Chemical/Physical
 
PROGRAM SPECIALTY
AREA:                                                                           Mineral
Analysis
 
ISSUED ON:                                                2009-12-23
 
VALID TO:                                                2013-12-23


METALLIC ORES AND PRODUCTS
Mineral Analysis Testing
 
Mineral Assaying
 
 


Au-AADetermination of Au by Lead Collection Fire Assay
 and Atomic Absorption Spectrometry


Notes:
 
CAN-P-1579 - Guidelines for the Accreditation of Mineral Analysis Testing
Laboratories




The approved and most recent version of this document can be viewed on the SCC
website at http://palcan.scc.ca/SpecsSearch/GLSearchForm.do Page 1 of 2
 
 
 
 
 
3
 
 
 
 

--------------------------------------------------------------------------------

 


 
Standards Council of Canada Accredited Laboratory No.


CAN-P-4E (ISO/IEC 17025): General Requirements for the Competence of Testing and
Calibration Laboratories (ISO/IEC 17025-2005)








S. Cross, Director, Conformity Assessment


Date: 2009-12-23


Number of Scope Listings: 1
SCC 1003-15/820
Partner File #0
Partner:


 
The approved and most recent version of this document can be viewed on the SCC
website at http://palcan.scc.ca/SpecsSearch/GLSearchForm.do Page 2 of 2
Standards Council of Canada
200-270, rue Albert St.
Ottawa, ON (Canada)
K1P 6N7
613 238 3222
info@scc.ca
www.scc.ca
 
 
 
 
 
4
 
 
 

--------------------------------------------------------------------------------

 
 
SCOPE OF ACCREDITATION
 
ALS Canada Ltd.
 
ALS LABORATORY GROUP - MINERALS DIVISION - ALS CHEMEX
 
2103 Dollarton Hwy
 
North Vancouver, BC
 
V7H 0A7
 
Accredited Laboratory No. 579
 
(Conforms with requirements of CAN-P-1579 , CAN-P-4E (ISO/IEC 17025:2005))
 
CONTACT: Michele Ramshaw
 
TEL: (604) 984-0221
 
FAX: (604) 984-0218
 
EMAIL:michele.ramshaw@alschemex.com
 
URL: www.alschemex.com
 
CLIENTS SERVED:Mining, Exploration and other interested parties
 
FIELDS OF TESTING:Chemical/Physical
 
PROGRAM SPECIALTY Mineral Analysis AREA:
 
ISSUED ON: 2009-08-31
 
VALID TO: 2013-05-18
 
METALLIC ORES AND PRODUCTS Mineral Analysis Testing
 
Mineral Assaying
 
AA45Ag, Cu, Pb and Zn - Determination of Base Metals
Using AAS Following an Aqua Regia Digestion
 
 
AA46
Ag, Cu, Pb, Zn and Mo Determination of Ores and

 
 
High Grade Materials Using AAS Following an Aqua Regia Digestion

 


The approved and most recent version of this document can be viewed on the SCC
website at http://palcan.scc.ca/SpecsSearch/GLSearchForm.do Page 1 of 2


 
5

--------------------------------------------------------------------------------

 


Standards Council of Canada Accredited Laboratory No. 579


 
AA61
Ag, Co, Cu, Ni, Pb and Zn - Determination of Base Metals Using AAS Following a
Four Acid Digestion

 
AA62
Ag, Co, Cu, Mo, Ni, Pb and Zn - Determination of Ores and High Grade Materials
Using AAS Following a Four Acid Digestion

 
Au/Ag-GRADetermination of Au and Ag by Lead Collection Fire
 
Assay and Gravimetric Finish
 
Au-AA
Determination of Au by Lead Collection Fire Assay and Atomic Absorption
Spectrometry

 
ICP81Al, Co, Cu, Fe, Mg, Mn, Ni, Pb, S, and Zn by Sodium
 
Peroxide Fusion and ICP-AES
 
ME-ICP41Multi-Element (Ag, Al, As, B, Ba, Be, Bi, Ca, Cd, Co,
Cr, Cu, Fe, Ga, Hg, K, La, Mg, Mn, Mo, Na, Ni, P, Pb, S, Sb, Sc, Sr, Ti, Tl, U,
V, W, Zn) Determination by Aqua Regia Digestion and ICP-AES.
 
ME-ICP61Multi-Element (Ag, Al, As, Ba, Be, Bi, Ca, Cd, Co, Cr,
 
Cu, Fe, Ga, K, La, Li, Mg, Mn, Mo, Na, Nb, Ni, P, Pb, Rb, S, Sb, Sc, Se, Si, Sn,
Sr, Ta, Te, Ti, Tl, U, V, W, Y, Zn, Zr) Determination by 4-Acid Digestion
and ICP-AES
 
OG46Ag, Cu, Pb and Zn Determination of Ores and High
 
Grade Material Using ICP-AES Following an Aqua Regia Digestionby
 
OG62Ag, Cu, Pb and Zn Determination of Ores and High
 
Grade Material Using ICP-AES Following a Four-Acid Digestionby
 
PGM-ICPDetermination of Au, Pt and Pd by Lead Collection Fire
Assay and ICP-AES
 
Notes:
 
CAN-P-1579 - Guidelines for the Accreditation of Mineral Analysis Testing
Laboratories
CAN-P-4E (ISO/IEC 17025): General Requirements for the Competence of Testing and
Calibration Laboratories (ISO/IEC 17025-2005)






P. Paladino, P. Eng., Director, Conformity Assessment
Date: 2009-08-31
 
Number of Scope Listings: 12 SCC 1003-15/722
 
Partner File #0
 
Partner: S




The approved and most recent version of this document can be viewed on the SCC
website at http://palcan.scc.ca/SpecsSearch/GLSearchForm.do Page 2 of 2

 


 
6

--------------------------------------------------------------------------------

 

 
Mineral Rights Agreement
 
This agreement is by and between Oregon Belle Holdings Inc. hereinafter referred
to as "transferor" and Q Lotus, Inc. hereinafter referred to as
"transferee."  Transferor agrees to transfer all "rights, title and interest" in
the attached exhibit describing the asset(s) to transferee for real and valuable
consideration.  Transferor represents he/she is the rightful holder of the
assets to be transferred and further that said asset(s) are free of any liens,
encumbrances or debts.  Transferor further represents to transferee the assets
are not the subject of any lawsuits currently filed or anticipated to be filed
in the future.
 
In exchange for the unencumbered transfer of all rights, title and interest in
the described asset(s), transferee has agreed to a revenue sharing agreement
with transferor to be derived from the use of the asset(s).  Said usage will
include but not be limited to mining and extraction of minerals from subject
properties and sale of said minerals.  Additionally, mineral extractions might
be utilized as collateral for loans or might back securities offerings or be
hypothecated in a variety of ways.
 
Transferor agrees to share with transferee, (in accordance with revenue sharing
agreement), whatever monetary value received by transferor in conjunction with
the asset(s) herein described after deduction of all expenses.  Transferor
agrees to protect the value of the asset(s) being transferred and to utilize
said asset(s) in a responsible manner to achieve maximum value to be shared by
transferor and transferee.
 
Transferor and transferee agree to continue to work in cooperation with each
other now and in the future to maximize asset value for their mutual benefit.
 


 
  /S/           Linda
Hata                                                                             May
7, 2010                                
 
Linda Hata, President
 


 
  /S/  Marckensie
Theresias                                                                                  May
10, 2010                                                      
 
Markensie Theresias
 
 
 
7
 
 

--------------------------------------------------------------------------------

 
 
 
Letter Agreement






Reference is hereby made to the “revenue sharing agreement” recited in the
Mineral Rights Agreement dated May 7, 2010 by and between Oregon Belle Holdings
Inc. (“transferor”) and Q Lotus, Inc. (“transferee”) hereinafter referred to as
“The Parties.”


The Parties hereby agree that the transferor shall be paid thirty percent (30%)
of the Net Revenue (gross revenue less all related expenses.)




The transferred assets include the following BLM Claims:


Serial Number
Claim Name
ORMC 14005
Lucky Strike #3
ORMC 14006
Lucky Strike #4
ORMC 147 951
New Lucky Strike #1
ORMC 147 952
New Lucky Strike #2
ORMC 147 953
New Lucky Strike #5
ORMC 147 954
New Lindaglenn





Understood & Agreed To:




Oregon Belle Holdings Inc.


By:             /S/  Lind
Hata                                                                       5/15/2010                                
Linda Hata,
President                                                                                                Date




Q Lotus, Inc.


By:             /S/ Marckensie
Theresias                                                                             6/7/2010                      
Marckensie
Theresias                                                                                                Date

 
 
8